Citation Nr: 1603381	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  14-08 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1. Entitlement to an initial compensable rating for decreased sensation of the right lower extremity.

2. Entitlement to an initial compensable rating for decreased sensation of the left lower extremity. 

3. Entitlement to service connection for a cervical spine disorder to include spinal stenosis of C3 through C5 and C7.

3. Entitlement to a total disability rating based on individual unemployability due exclusively to the service-connected decreased sensation of the right and left lower extremities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel  


INTRODUCTION

The Veteran served on active duty from July 1991 to February 1995.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Boise, Idaho Department of Veterans Affairs (VA) Regional Office (RO) which, in pertinent part, granted service connection for decreased sensation of the right and left lower extremities and denied service connection for a cervical spine disorder to include spinal stenosis of C3 through C5 and C7.
The Veteran filed a Notice of Disagreement (NOD) in February 2012 disagreeing with the noncompensable rating assigned for the decreased sensation of the right and left lower extremities in the May 2011 rating decision. The Veteran also disagreed with the denial of service connection for a cervical spine disorder to include spinal stenosis of C3 through C5 and C7. He did not disagree with the effective date. A Statement of the Case (SOC) was issued in February 2014, and a VA Form 9 was received in March 2014. 

The Veteran testified before the undersigned Veterans Law Judge during a video conference hearing in October 2015. A transcript of the hearing has been associated with the Veteran's claims file. At the hearing, the Veteran submitted additional evidence and a written waiver of initial Agency of Original Jurisdiction (AOJ) consideration. See 38 C.F.R. § 20.1304(c) (2015).   

During the Veteran's October 2015 hearing, the Veteran requested an increased disability rating for his service-connected bilateral anterior compartment syndrome (ACS), currently rated at 10 percent for the right lower extremity and 10 percent for the left lower extremity. The RO denied the Veteran's increased rating claim for bilateral ACS in an August 2010 rating decision. The Veteran did not express disagreement with that determination in his February 2012 NOD and there was no additional notice of disagreement filed. The RO did not issue an SOC and the Veteran's VA Form 9 does not refer to an increased rating claim for ACS. Therefore, the Board does not have jurisdiction over the issue and it is referred to the AOJ for appropriate action. See § 38 U.S.C.A. §§ 7105(a), (b)(1), (c); 38 C.F.R. §§ 19.9, 20.200.

Finally, the Veteran stated on previous occasions that he is unemployable due to his service-connected ACS of the right and left lower extremities and decreased sensation of the right and left lower extremities.  The Board notes that a traditional TDIU claim considers whether a Veteran is unemployable due to any service-connected disability or disabilities, alone or in concert.  In contrast, a Rice TDIU claim is limited to whether the Veteran is unemployable due to the service-connected (disability or) disabilities on appeal-in this case, the Veteran's decreased sensation in the right and left lower extremities.  See Rice v. Shinseki, 22 Vet. App. 447, 454-455 (2009) (when entitlement to TDIU is raised during the administrative appeal of the initial rating assigned for the underlying disability or disabilities, it is a part of the claim benefits for that disability or disabilities).  Accordingly, in light of the ruling in Rice, the Board may infer a claim for TDIU due exclusively to the service-connected decreased sensation of the right and left lower extremities, because these are the underlying disabilities at issue in this appeal.  Id.

However, the record in this case reflects that the Veteran has asserted that he is not employable by reason of his service-connected bilateral lower extremity disabilities.  And, not all of the Veteran's service-connected right and left lower extremity disabilities are in appellate status before the Board, as the evaluations for the Veteran's ACS of the right and left lower extremities and his right knee chondromalacia with arthritis have not been appealed.  Further, the TDIU claim based on all of the Veteran's service-connected disabilities, alone or in concert, was denied by the RO in a rating decision dated in August 2010.  The RO provided the Veteran notice of that decision, which included the TDIU denial, and of his appellate rights in an August 23, 2010, letter.  The Veteran did not file a notice of disagreement specific to any issue, including TDIU, that was adjudicated and disallowed in the August 2010 rating decision.  See 38 U.S.C.A. § 7105(d) (West 2002, 2014); 38 C.F.R. §§ 20.200, 20.201 (2010, 2014).  Accordingly, to the extent that the Veteran wishes to pursue a claim for a TDIU rating due to his ACS of the right and left lower extremities and his decreased sensation of the right and left lower extremities, or due to all of his service-connected disabilities, he is free to file such a claim at his local VA Regional Office.

The issues of entitlement to service connection for a cervical spine disorder to include congenital spinal stenosis of C3 through C5 and C7, and entitlement to a TDIU rating due exclusively to the service-connected decreased sensation of the right and left lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. Throughout the appeal period, the Veteran's decreased sensation of the right lower extremity has been manifested by impairment that is consistent with moderate incomplete paralysis of the anterior tibial nerve (deep peroneal); severe incomplete paralysis has not been shown. 

2. Throughout the appeal period, the Veteran's decreased sensation of the left lower extremity has been manifested by impairment that is consistent with slight incomplete paralysis of the anterior tibial nerve (deep peroneal); moderate or severe incomplete paralysis have not been shown. 



CONCLUSIONS OF LAW

1. A 10 percent (but no higher) initial rating is warranted for decreased sensation of the right lower extremity. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R.        §§ 4.1, 4.3, 4.7, 4.56, 4.73, 4.118, DC 5312-8723 (2015).

2. The criteria for an initial compensable rating for decreased sensation of the left lower extremity have not been met. 38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R.  §§ 4.1, 4.3, 4.7, 4.56, 4.73, 4.118, DC 5312-8723 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and Assist 

The Veteran's Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

Regarding the Veteran's claim for increased ratings, as the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice has served its purpose, and its application was no longer required. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). A February 2014 SOC provided notice to the Veteran on the "downstream" issue of entitlement to an increased rating. Notably, a May 2011 letter provided the Veteran with general disability rating and effective date criteria. VA's duty notify as to the Veteran's increased rating claim for decreased sensation of the right and left lower extremity have been met. 38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).

Regarding VA's duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue decided herein has been obtained. The Veteran's service treatment records (STRs) were obtained along with all identified and available post-service treatment records. The Veteran's statements in support of the claim are also of record. After a careful review of such statements, the Board has concluded that the Veteran has not identified any pertinent evidence that remains outstanding. The Board notes that although it is remanding the case back to the RO for more development in connection with the Veteran's cervical spine and derivative "Rice" TDIU claims, the record is complete with respect to his increased schedular rating claim for decreased sensation of the right and left lower extremities. The Veteran identified an additional information with respect to his cervical spine claim during the October 2015 hearing. Consequently, the development the Board is requesting is not pertinent to the Veteran's decreased sensation of the right and left lower extremities claim.

Also, the Veteran was afforded VA medical examinations in January 2008, July 2010, and June 2012. The Board finds these examinations adequate because, as will be shown below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they describe the claimed disabilities in sufficient detail to allow the Board to make a fully informed determination. See Barr v. Nicholson, 21 Vet. App. 303 (2007) (noting that VA must provide an examination that is adequate for rating purposes).

Finally, the Veteran testified during a video conference hearing in October 2015. At the hearing, the undersigned explained the issues on appeal, asked questions focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required. These actions satisfied the Veterans Law Judge's duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked. See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010). In sum, VA's duty to assist has been met and the Board will address the merits of the claim.




II. Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence). Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4. The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. The assignment of a particular Diagnostic Code depends wholly on the facts of the particular case. Butts v. Brown, 5 Vet. App. 532, 538 (1993). 

The Veteran is presumed to be seeking the maximum possible evaluation. AB v. Brown, 6 Vet. App. 35 (1993). When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7. At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings. Fenderson v. West, 12 Vet. App. 119 (1999).

Where functional loss due to pain on motion is alleged, 38 C.F.R. §§ 4.40 and 4.45 must be considered. DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995). A finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant. Johnston v. Brown, 10 Vet. App. 80, 85 (1997). The evaluation of the same disability under various diagnoses, known as "pyramiding," is to be avoided. 38 C.F.R. § 4.14. 

The Veteran claims entitlement to an initial compensable rating for decreased sensation of the lower extremities. The Veteran was granted service connection for decreased sensation of the right and left lower extremities as secondary to his service-connected anterior compartment syndrome. His decreased sensation is currently rated under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 5312-8723.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27.

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances. 38 C.F.R. § 4.120. With the exceptions noted, under 38 C.F.R. § 4.124a disabilities from neurological disorders are rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function. With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves. The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor. Id. 

Under DC 8723, complete paralysis of the anterior tibial nerve warrants a 30 percent rating. 38 C.F.R. § 4.124a. Complete paralysis occurs where dorsal flexion of the foot is lost. Id. Full ankle motion includes dorsiflexion from 0 to 20 degrees, and plantar flexion from 0 to 45 degrees. See 38 C.F.R. § 4.71, Plate II.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. Id. Mild incomplete paralysis of the anterior tibial nerve warrants a 0 percent rating. Moderate incomplete paralysis of the anterior tibial nerve warrants a 10 percent rating, and severe incomplete paralysis of the anterior tibial nerve warrants a 20 percent rating. 38 C.F.R. § 4.124a, DC 8723. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 38 C.F.R. § 4.124a. The terms "mild," "moderate" and "severe" are not defined in VA regulations, and the Board must arrive at an equitable and just decision after evaluating the evidence. 38 C.F.R. § 4.6. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The May 2011 rating decision granted the Veterans claim of entitlement to service connection for decreased sensation of the right and left lower extremities and assigned a 0 percent disability rating based on a finding that the Veteran was already service connected at 10 percent for each extremity for his anterior compartment syndrome. The RO found that because the Veteran is already service-connected and receiving compensation for his anterior compartment syndrome (ACS), an additional evaluation for the symptoms of ACS would be precluded as pyramiding. See 38 C.F.R. §4.14. However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code. Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

The Board finds that a compensable rating for decreased sensation of the lower extremity would not violate the anti-pyramiding rule because the rating would be based wholly on the Veteran's sensory impairment, which is separate and distinct from the muscle function indicative of limited motion and functionality that served as the basis for the Veteran's ACS disability ratings. Finding that the Veteran can lawfully be compensated for decreased sensation separate from his ACS, the Board now turns to determine the appropriate rating under DC 8723. 

For the following reasons, the Board finds that for the entire appeal period, the Veteran's decreased sensation of the right extremity was more consistent with moderate incomplete paralysis and a 10 percent initial rating for the right extremity is warranted. However, the Board finds that for the entire appeal period, the Veteran's decreased sensation of the left extremity was consistent with mild incomplete paralysis and the Veteran is not entitled to an initial compensable rating. 

The January 2008 VA examination report reflects that the Veteran had decreased sensation to light touch of the dorsum of the right foot and the anterior and lateral lower leg up to the knee. The report also states that there was decreased sensation to light touch of the left anterior and lateral lower leg from the ankle up the mid-tibia. Similarly, the July 2010 VA examination report states that the peripheral nerve examination revealed neuralgia and that the Veteran displayed sensory dysfunction demonstrated by decreased anterior sensation to pinprick and cotton ball in both lower extremities. The report indicates sensory dysfunction (2/3) on the right distal extremity and decreased sensation on the left extremity from the inferior knee down. The objective evidence shows that the Veteran's dorsiflexion for the right and left ankle were 25 degrees and 20 degrees respectively. Full range of motion includes dorsiflexion from 0 to 20 degrees. See 38 C.F.R. § 4.71, Plate II. Furthermore, February 2011 notes from the Veterans Spokane VA medical treatment records indicate that according to a light touch sensory examination, the Veteran's sensation in the bilateral anterior legs was absent.  

During the June 2012 VA examination, the Veteran reported moderate paresthesias and/or dysesthesias of the right and left lower extremities. He also reported moderate numbness in both lower extremities. However, the VA medical examiner stated, "With regard to lower extremities, [the Veteran] continues to ride horses daily on his brother's ranch despite his reported leg numbness and weakness/inability to feel his feet." 

The June 2012 VA examination report further indicated that the Veteran's muscle strength in both lower extremities, including knee extension, ankle plantar flexion, and ankle dorsiflexion were normal (5/5). The Veteran did not have muscle atrophy. 
The light touch sensory exam indicates that the Veteran's sensation for his thigh, knee, lower legs and ankles were normal and sensation was "absent" in the right foot/toes and "decreased" in the left foot/toes. The examiner reported that the Veteran's gait was normal. The examiner's testing of the lower extremity nerves showed that the sciatic nerve, external popliteal nerve, musculocutaneous nerve, anterior tibial nerve, internal popliteal nerve, posterior tibial nerve, anterior crural nerve, internal saphenous nerve, obturator nerve, external cutaneous nerve of the thigh, and ilio-inguinal nerve were all normal (i.e. no paralysis) in both the left and right extremities. Electromyography studies were performed and showed that the Veteran's right and lower extremities were normal. 
 
The Board finds the VA examiners' opinions adequate and highly probative to the question at hand. The Veteran was examined by two physicians and an advanced nurse practitioner. All possessed the necessary education, training, and expertise to provide the requested opinions. See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). In addition, the VA examiners provided adequate rationales for their opinions, and their opinions were based on an examination and interview of the Veteran. The examiners also reviewed the Veteran's claims folder, which contained his service treatment records and post-service medical evidence. It is clear that the examiners took into consideration all relevant factors in giving their opinions. 

In sum, the January 2008, July 2010, and June 2012 examinations all establish that the Veteran had decreased sensation in his lower extremities. In the June 2012 VA examination, the Veteran describes his numbness as moderate in both lower extremities, however, the examiner explicitly indicates that paralysis of the nerves of the lower extremities is not present. Despite the reported numbness, objective testing of the Veteran's major nerves in the lower extremities show that they were all normal. The June 2012 examiner also observed that the Veteran's gait was normal. Furthermore, the January 2008 and July 2010 VA examination reports show the Veteran had complete dorsiflexion of the right and left feet and therefore his decreased sensation did not impact his range of motion. Resolving all reasonable doubt in favor of the Veteran, the Board finds that the objective evidence shows that the Veteran's decreased sensation of the right lower extremity is consistent with moderate incomplete paralysis and the left lower extremity is consistent with mild incomplete paralysis. The Board rests its distinction between the right and left lower extremities on the June 2012 VA examination report which indicated that based on light touch sensory assessment, the Veteran's sensation was absent in the right foot but decreased in the left foot.   
 
A higher evaluation of 20 percent for the right extremity and 10 percent for the left extremity is not warranted because the objective evidence does not show severe incomplete paralysis for the right and does not show moderate incomplete paralysis for the left lower extremity. As the involvement is wholly sensory, the Veteran is entitled to no more than a mild or moderate rating. 38 C.F.R. §4.124a. 

Accordingly, the Board finds that an initial rating of 10 percent for decreased sensation of the right lower extremity is warranted, but an initial compensable rating for decreased sensation of the left lower extremity is not warranted.   

The Board also has considered the applicability of other potentially applicable diagnostic criteria for rating the Veteran's decreased sensation of the lower extremities but finds that no higher rating is assignable under any other diagnostic code. See 38 C.F.R. § 4.124a. Further, the Board finds that the clinical evidence for the entire appeal period does not show distinct time periods exhibiting symptoms warranting any additional "staged" ratings. See Hart, 21 Vet. App. at 509-10. 

The Board has also considered whether referral for extraschedular consideration is suggested by the record. The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for decreased sensation of the lower extremities are inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008). As discussed above, the Veteran's decreased sensation due to his service-connected ACS is manifested by loss of sensation and numbness, symptoms directly contemplated by schedular rating criteria. The Board finds that the schedular evaluation is not inadequate. 

Additionally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. However, in this case, even after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected condition. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. Thus, referral for assignment of an extraschedular evaluation in this case is not in order. Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to an initial compensable rating for decreased sensation of the right lower extremity is granted, subject to the laws and regulations governing payment of monetary awards.

Entitlement to an initial compensable rating for decreased sensation of the left lower extremity is denied.  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 
38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Service connection for cervical spine disorder.  

The Veteran claims entitlement to service connection for a cervical spine disorder to include spinal stenosis of the C3-C5 and C7. The Veteran asserts that his cervical spine condition was caused by multiple electrical shocks he suffered while in the service. The Veteran also asserts that his cervical spine disorder is a result of "repeated trauma to the spine due to being on a boat in rough seas and pounding of the muscular skeletal system." See October 2015 Hearing Transcript.  

During the October 2015 hearing, the Veteran reported that a medical review was conducted by a Dr. P. at the Community Based Clinic in Coeur d'Alene, Idaho in February 2013. The Doctor was quoted as saying "the Veteran has severe cervical stenosis that has developed out of service related issues - due to repeated trauma to the spine due to being on a boat in rough seas and pounding of muscular skeletal system." As this document does not appear to be in the record, on remand it should be associated with the claims file. 

Furthermore, the Veteran's medical treatment records indicate that he has a cervical spine disorder. However, the medical evidence of record is conflicting regarding the nature and etiology of the Veteran's cervical spine disability. Specifically, the Veteran's treatment records from the Spokane VA Medical Center from August 2010 to April 2011 show that the Veteran was diagnosed with multilevel disc degeneration and facet arthrosis superimposed upon mild developmental narrowing of the spinal canal, which caused severe bilateral neural foraminal stenosis at C3-4 and moderate-severe spinal canal stenosis with other affected areas.  

Additionally, a February 2013 note in the Veteran's Loma Linda VA treatment records indicates that the Veteran has multilevel cervical spondylosis with potentially significant neural foraminal stenosis particularly at the C3-C4. C4-C5, and C6-C7 levels. An October 2013 note indicates that a cervical MRI showed congenital cervical stenosis with some multilevel foraminal stenosis, especially at C7 where he has a spondylolisthesis and a disc protrusion.  

Under 38 C.F.R. § 3.159(c)(4), an examination or opinion is necessary if the evidence of record: (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of a disability; and (B) establishes that the Veteran suffered an event, injury, or disease in service; and (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service, but the record does not contain sufficient medical evidence for the Secretary to make a decision on the claim. 

Here, the nature of the Veteran's cervical spine diagnosis - especially whether or not it was congenital or acquired - must be determined for the Board to reach a conclusion.  See O'Bryan v. McDonald, 771 F.3d 1376 (Fed. Cir. 2014). Therefore, the Board remands for an additional VA medical examination in an attempt to more clearly determine the etiology of the claimed disorder and any possible relationship to service. 

Total disability rating based on individual unemployability (TDIU).

The Veteran claims that he is unable to work as a result of his service-connected decreased sensation of the right and left lower extremities.  Specifically, the Veteran stated, "I've tried to get jobs, but I can't keep jobs, because I can't work the amount of time and do the kind of stuff they need me to do." See October 2015 Hearing Transcript. 

Notably, in January 2010, the Veteran filed a statement in support of claim reasonably raising a claim for a total disability rating based on individual unemployability (TDIU) stating, that he was "looking to increase his disability rating . . . based on unemployability. My injuries sustained while active duty [sic] . . . have caused me to not be able to work to the ability or capability I should be able to." See Comer v. Peake, 552 F.3d 1362, 1367 (Fed. Cir. 2009) (stating that a TDIU claim is not a free-standing claim that must be pled with specificity; it is implicitly raised whenever a veteran presents cogent evidence of unemployability and seeks to obtain a higher disability rating); 38 C.F.R. § 3.155(a).  As previously indicated, in the August 2010 rating decision, the RO considered and denied the Veteran's (traditional) TDIU claim.  The Veteran did not file a notice of disagreement with the RO's TDIU denial.  However, in light of the Veterans October 2015 statements, the Board finds that a derivative "Rice" TDIU claim due exclusively to the service-connected decreased sensation of the right and left lower extremities has been reasonably raised by the record and is remanded for consideration.

During the hearing the Veteran described his spinal stenosis symptoms in connection with his derivative "Rice" TDIU claim.  As the Veteran's spinal stenosis claim is still on appeal and is being remanded for further development, a remand will also allow the RO to provide proper notice regarding TDIU, complete any needed development on the matter, and consider the merits of the claim. With respect to development, the Board notes that the existing evidence does not adequately address the Veteran's employment history.

Accordingly, the case is REMANDED for the following actions:

1. Obtain copies of records pertaining to any relevant treatment the Veteran has received from Dr. P at the Community Based Clinic in Coeur d'Alene, Idaho. The evidence obtained, if any, should be associated with the claims file.  

2. Provide the Veteran with appropriate notice regarding the TDIU claim and request that he complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability. Explain what is needed to establish entitlement to TDIU due to exclusively to his service-connected decreased sensation of the right and left lower extremities, in include on an extra-schedular basis.  Ask the Veteran to submit any additional evidence in support of a TDIU claim, to specifically include information on his work history, salary, and educational history. 

3. Following completion of the above development, and the receipt of any additional records, afford the Veteran a VA examination from an appropriate medical service provider to determine the nature and etiology of his spinal disorder. The claims file, including a complete copy of this remand, must be made available for review. 

The examiner is asked to furnish opinions with respect to the following questions:

a. Is the Veteran's cervical spine stenosis congenital, developmental, or familial in origin?  If the answer is "yes", is the Veteran's cervical spine stenosis a "congenital disease," or is it simply a "congenital defect or abnormality"?  The VA examiner should cite to any relevant medical text or literature regarding the proper classification of the Veteran's cervical spine stenosis in this case.

The examiner is advised that for purposes of VA compensation, a "congenital defect or abnormality" is defined as a condition that is more or less stationary in nature, whereas a "congenital disease" is defined as a condition capable of improving or deteriorating. O'Bryan v. McDonald, 771 F.3d 1376 (Fed. Cir. 2014).  

b. If the proper classification of the Veteran's cervical spine stenosis is a "disease" of congenital, developmental or familial origin, did the Veteran develop this disease process during service, based on the Veteran's service treatment records?  Please explain the reasons for your opinion.

c. If the Veteran's cervical spine stenosis is a "disease" of congenital, development or familial origin but did not have its onset in service, then the examiner is asked to address the following questions: (i) is there clear and unmistakable evidence that this disease was not aggravated (permanently worsened) during the Veteran's active service? In answering question "i", the examiner is asked to specify whether the Veteran experienced a flare up of temporary or intermittent symptoms of cervical spine stenosis during service; or, whether the Veteran developed permanent pathological changes of cervical spine stenosis during service. (ii) Is there clear and unmistakable evidence that any aggravation (permanent worsening) of the cervical spine stenosis was due to the natural progression of that disease? Please explain the reasons for your opinion.

(Note: The term "clear and unmistakable evidence" means that the evidence cannot be misinterpreted or misunderstood, i.e., the evidence is undebatable). 

d. If the proper classification of the Veteran's cervical spine stenosis is a "defect or abnormality" of congenital, developmental or familial origin, did the Veteran's reported in-service injury of electric shock or repeated spinal trauma due to service on rough seas result in additional disability of the spine? If so, please specify the diagnosis or diagnoses of the additional disability of the spine. Please explain the reason for your opinion.

e. If cervical spine stenosis was acquired by the Veteran, then the examiner is asked address the following question: Is it at least as likely as not (i.e., a 50 percent or greater probability) that: (i) this disease had its onset during active service, or (ii) was caused by the Veteran's reported electric shock or trauma to the muscle as a result of rough seas, or (iii) was it related to any other incident of service?

f. Does the Veteran now have a cervical spine disorder (not including cervical spine stenosis)? Please specify the diagnosis or diagnoses. If the answer is "yes," is it at least as likely as not (50 percent or greater probability) that any currently diagnosed cervical spine disorder (not including cervical spine stenosis) that the Veteran now has: (i) had its onset during service; or, (ii) was it caused by the Veteran's reported electric shock or trauma to the muscles as a result of rough seas; or, (iii) was it related to any other incident of service? Please explain the reasons for your answer.

In answering the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report. The examiner should cite to the medical and lay evidence of record, and discuss the particulars of this Veteran's medical history and the relevant medical sciences that apply to this case, including the use of any medical literature, which may reasonably explain the medical guidance in the study of this case. The examiner should also discuss any relevant medical opinions already of record. 

If the examiner is unable to provide an opinion without resorting to speculation, he or she should state so and explain why a definitive opinion cannot be provided.

5. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the issues of entitlement to service connection for a cervical spine disorder to include spinal stenosis of C3-C5 and C7, and entitlement to TDIU due exclusively to the service connection decreased sensation of the right and left lower extremities, to include on extra-schedular basis pursuant to 38 C.F.R. § 4.16(b) in light of all pertinent evidence and legal authority. If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


